Citation Nr: 1645446	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1961 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of service connection for an acquired psychiatric disorder has been recharacterized as a petition to reopen based on new and material evidence.  See 38 C.F.R. § 3.156.  Review of the record shows the RO determined that new and material evidence had been submitted to reopen the claim, and then denied it on a de novo basis in December 2011.  Regardless of the RO's determination concerning reopening of the claim, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO's finding that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied claim ought to be reopened before addressing it on the merits.  Id.  

The Board acknowledges that the December 2011 rating action did not specifically adjudicate a claim for service connection for a psychiatric disorder other than PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, medical evidence of record reflects other psychiatric diagnoses, including depression, mood disorder, and anxiety disorder.  This appeal therefore includes service connection for acquired psychiatric disorders other than PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the RO in September 2001 and November 2003, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determinations to the Veteran; the November 2003 rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claim. 

2.  Evidence received since the November 2003 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder to include PTSD.

3.  The Veteran does not have PTSD.

4.  Psychiatric disability other than PTSD did not originate in service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated April 4, 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in October 2011 and August 2015.  The Board finds that the August 2015 VA examination and addendum are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's in-service stressor history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examination.  Accordingly, there is adequate medical evidence of record to make a determination in this case.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

II.  Law and Analysis for New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a September 2001 rating decision, the RO originally denied service connection for PTSD on the basis that the evidence of record did not establish that a stressful experience occurred.  The September 2001 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A rating action in November 2003, affirmed the denial of service connection on the basis that the evidence of record did not support any change in the previous determination.  This rating decision also became final as no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  Id.  The November 2003 rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim.

However, the evidence received since the November 2003 rating decision is both new and material to the claim.  Such evidence consists of an October 2011 VA examination report.  The examiner found that the Veteran had stressors related to his fear of hostile military and/or terrorist activity while he was stationed in Turkey during an attempted coup.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117. 


III.  Law and Analysis for Service Connection

The Veteran is seeking service connection for his psychiatric symptoms which he asserts are related to his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

On the other hand, there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred. A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

A diagnosis of PTSD must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  38 C.F.R. § 4.125(a).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the upon the to the recently-updated Fifth Edition, (DSM-5).  However, the Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in October 2015.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In his testimony and most recent statements submitted with his claim, the Veteran has identified the primary event that he considers to be the precipitating cause of his PTSD, specifically while he was stationed in Turkey during a failed coup attempt in 1962.  He also contends that his psychiatric problems stem from a non-combat stressor, pertaining to his duties in military intelligence.  He described having to monitor and hear conversations that were threatening to the US.  See generally VA examination reports dated in October 2011 and August 2015.  

Service personnel records indicate that his military occupational specialty (MOS) was teletype interceptor, a MOS not typically associated with active combat and confirm that he was stationed in Turkey in the 1960s.  Although he received a National Defense Service Medal, which is certainly very commendable, he did not receive any commendations or awards, such as the Combat Infantryman Badge, Purple Heart, or similar citation, typically awarded primarily or exclusively for circumstances relating to combat.  

To the extent the Veteran's claimed stressors are related to hostile military or terrorist activity, the Board has determined that the Veteran's experiences while stationed in Turkey do not fall within the updated VA PTSD regulations under 38 C.F.R. § 3.304 (f)(3).  The Court has held that the plain meaning of the phrase "hostile military or terrorist activity" relates to activity perpetrated by a member of an enemy military (since only enemy, not friendly forces, are hostile) or by individuals who commit terrorist acts (innately hostile) toward the U.S. military.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The Court noted that the regulation was intended to liberalize the stressor confirmation requirements for personnel deployed to war zones and faced with significant combat like stressors in an era of increased insurgent and guerilla warfare.  Id. at 292.  While the regulation is not limited to those in war zones, it does require hostile military or terrorist activity.  Id.  In this case witnessing a failed coup attempt (demonstrations and protests) does not constitute hostile military activity.  There is no evidence of record that establishes there were hostilities between U.S. and Turkey during the Veteran's time there.  In fact, the U.S. and Turkey were allies then, and have continued to be allies.  The Veteran does not contend otherwise.  As such, the fear of hostile military or terrorist activity is not applicable here.

In any event, the critical element in this case is that, based on the record as a whole, the Veteran lacks a diagnosis of PTSD consistent with DSM criteria.  

Service treatment records include a December 1963, Report of Medical History for the Veteran's "possible reenlistment."  Although there is some indication of a history of "hyperventilation syndrome," he described the state of his health as "good," and denied any history of depression, excessive worry, or nervous trouble of any sort.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that this episode constituted a chronic disease process or that provide a basis for a current diagnosis.  However at separation in March 1970, the Veteran reported having nervous trouble.  Although the examiner noted the history of nervousness in 1963, no further summary or elaboration was provided and the clinical evaluation did not indicate any significant psychiatric abnormalities.

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute psychiatric symptoms in the immediate years after his separation from service in 1970.  The earliest relevant medical evidence is found in private treatment records dated in 1992, when the Veteran was evaluated for depression while recovering from lumbar surgery secondary to work-related injury.  Although the Veteran discussed various in-service incidents and was noted to exhibit some symptoms of PTSD, the final diagnosis was depression attributed to a job-related injury.  See MMPI Consultation from Mesilla Valley Mental Health Associates, dated December 1992 to January 1993.

The next relevant evidence consists of VA outpatient treatment records dated in 1999.  It was noted that the Veteran had been treated for depression following an industrial accident in the early 1990s.  During the course of the evaluation he shared some of his work and military history, but denied any significant problems from that experience.  However the Veteran also described a number of PTSD symptoms including avoidance of events/activities which remind him of the military, irritability, and occasional nightmares.  He also reported a background in law enforcement where he was exposed to disturbing scenes.  The clinical impression was depression secondary to injury rule out PTSD.  See VA clinical records dated August 1999 to July 2000.

Also of record are letters from a private physician explaining that he had treated the Veteran between May and September of 1993 for depressive type with manic episodes.  He went on to note that treating the Veteran's underlying depression was complicated by PTSD, from his past military services.  See correspondence from G. Shapiro M.D., dated in May 1996, August 2000, and July 2003.  

Subsequently dated VA outpatient treatment records show varying diagnoses of bipolar disorder, PTSD, history of schizophrenia, and schizoaffective disorder.  A PTSD screening in January 2011 was negative.  See VA clinical records dated December 2003 to February 2011.  

The Veteran was afforded a VA examination in October 2011, where the psychologist concluded the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria.  She referred to his history of treatment for mental health issues since the 1990s, noting that recent evaluations did not confirm a diagnosis of PTSD and that private treatment providers diagnosed bipolar disorder with psychotic features and schizoaffective disorder.  The psychologist also referred to a February 2007 treatment record, which showed the Veteran had stopped taking his medication and indicated that he did not have a mental problem and was no longer taking his medication.  However by February 2010 there was mention of bipolar disorder with no symptoms of PTSD.  In addition VA screenings for PTSD in December 2010 and June 2011 were negative.  

When asked about his alleged stressors, the Veteran recounted experiencing bombings and seeing dead bodies while stationed in Turkey in the 1960s during an attempted military coup.  He also noted that a friend was hurt by a mob, but he did not witness this and that his military duties required him to monitor threatening conversations.  The examiner noted that the Veteran related incidents that met the requirements for a Criterion A stressor (sufficiency of the stressor) as well as PTSD criteria B through D, (which relate to manifested symptoms).  However he did not meet Criterion E (duration of symptoms) or Criterion F (symptoms causing significant distress or impairment).  

The psychologist explained that the Veteran's symptoms were scored with the Clinician Administered PTSD Scale (CAPS) for DSM IV and did not warrant a current diagnosis of PTSD.  He was also administered the SIMS (Structured Inventory of Malingered Symptomatology) which was significantly elevated with a score 34.  Subscales measuring simulated amnesia, simulated depression, simulated low intelligence, and simulated neurologic impairment were also elevated above the recommended cutoff scores.  A high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders were endorsed.  Thus it appears the examination yielded unreliable/inconsistent results.  The psychologist reiterated the Veteran's treatment history for bipolar disorder and was not been consistent for a diagnosis of PTSD.  Based on the clinical interview, psychological testing, and a thorough analysis of the PTSD diagnostic criteria, the VA psychologist concluded that given the unreliable presentation of symptoms the Veteran did not meet the criteria for PTSD, but rather a diagnosis of mood disorder was in order.  However she would have to resort to mere speculation to opine as to whether the Veteran's mood disorder is related to his military service.

The Veteran underwent a second VA examination in August 2015.  The psychiatrist reviewed the claims file, including service and post-service treatment records, as well as the Veteran's descriptions of his pre-military history, his in-service episode of hyperventilation syndrome, and his extensive post-service psychiatric history and problems were discussed at length in the report.  The Veteran also recounted his claimed stressor of serving in Turkey during an attempted coup and during the Cuban Missile Crisis.  After reviewing the claims file and electronic medical charts and conducting a diagnostic psychiatric examination, the psychiatrist concluded that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria, but instead met the full criteria for current Axis I diagnosis of anxiety disorder.  Although the Veteran related several incidents that meet requirements for a Criterion A stressor, he did not meet criterion B through D.  She also noted that she would have to resort to mere speculation to opine as to whether or not the Veteran's anxiety disorder is caused by or a result of his military experiences while stationed in Turkey.

She also described the examination as "very challenging," due to Veteran being in control of the examination.  She explained that he was overdetailed at times regarding irrelevant issues and difficult to redirect.  There were also major inconsistencies between his subjective reported symptoms and the objective findings during examination.  The psychiatrist also referenced the Veteran's exposure to a potentially traumatic experience prior to service (his uncle's suicide scene) and the traumatic loss of a grandchild by drowning (he reported that he was living with his daughter and grandchild at her house when event occurred).  A more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.

In an addendum to that report, the VA psychiatrist also determined that she would have to resort to mere speculation to opine as to whether or not the Veteran's anxiety disorder was incurred in or caused by the episode of hyperventilation syndrome and nervousness noted during military service.  She explained that the Veteran's SIMS total score of 51 was significantly elevated above the recommended cutoff score for the identification of suspected malingering.  The Veteran also endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of fabrication or exaggeration of symptoms (malingering).  

Based on the evidence in this particular case, the Board finds that service connection for PTSD is not warranted.  The 2015 VA opinion and addendum are both probative and persuasive as they are based upon a complete review of the claims file, and set out the most helpful and complete discussion of the medical evidence in concluding that it was less likely than not that he experiences PTSD.  In particular, the examiners noted that the Veteran's symptoms were more likely explained by different diagnoses.  In particular the 2015 VA psychiatrist offers a clear explanation for her opinion, relying on the Veteran's reported stressor and specific medical history as well as her medical expertise and current medical knowledge, in concluding that it is less likely than not that the Veteran has PTSD.  The opinion is also highly probative because the examiner considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  This is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more persuasive rationale.  

That notwithstanding, careful consideration has also been given to the opinion from the Veteran's private treating physician who opined that the Veteran is suffering from PTSD due to traumatic military experiences.  The Board is cognizant that this medical provider, clearly evaluated the Veteran over time and thus is presumably well aware of his longstanding history of psychiatric problems.  Unfortunately, the persuasive value of the favorable opinion is weakened as there is no specific discussion of the DSM criteria, which detracts from the probative value of his opinion. 

After weighing all the evidence, the Board finds the overall disability picture, and particularly, the VA opinion, fails to establish a valid diagnosis of PTSD during the appeal period.  The Board finds the 2015 examiner's opinion the most probative, and the private medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidence.  In summary, the Board finds that the Veteran's condition does not meet the criteria for a diagnosis of PTSD. 

The Board is also unable to attribute the post-service development of any diagnosed psychiatric disorders other than PTSD (evidence currently of record denotes the presence of mood and/or anxiety disorders) to the Veteran's military service.  There is no disputing the service treatment records that document hyperventilation syndrome.  But merely establishing treatment for symptoms while in service is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that the Veteran's hyperventilation syndrome completely resolved by the time of service discharge and that a chronic psychiatric disorder was not then present. 

There is also no evidence of a psychosis having manifested to a compensable degree within one year of separation from his period of active service ending in 1970.  As noted above, post-service treatment records show psychiatric symptomatology as early as 1992, more than 20 years later.  As psychiatric symptoms were not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent medical evidence linking any acquired psychiatric disorder to the Veteran's military service decades earlier.  See Hickson v. West, 12 Vet. App. 247.  Even though the 2015 VA psychiatrist used the phrase "mere speculation," the Board finds that it does not indicate that she was unable to make appropriate conclusions with accompanying rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Here, the psychiatrist opined that the Veteran's current anxiety disorder was not related to service.  She cited to the relevant available evidence and noted the inconsistencies between the Veteran's subjective reported symptoms and the objective findings during examination.  She acknowledged the Veteran's in-service hyperventilation syndrome, referenced the atypical test results and the suspicion of fabricated/exaggerated symptoms as reasoning for why it was less likely than not the anxiety disorder was incurred in service.  She also considered the Veteran's exposure to a traumatic experiences both prior to and after service.  

Reading the opinion as a whole it appears the VA examiner used the phrase "mere speculation" to indicate that in light of the outlined negative evidence it would be "mere speculation" to provide a positive opinion.  See also Burgess v. Shinseki, 2014 WL 279789, *2 (Vet. App. 2014) (finding that the Board did not err in relying on examination as although the examination included the phrase "resorting to speculation" the opinion had not violated Jones because the examiner did not offer a speculative opinion but concluded the condition was less likely than not related to service and merely noted that any positive nexus opinion would be speculative.); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  The Board finds the explanation to be sufficient and concludes that the VA opinion and rationale are competent and credible and provide probative evidence.  

That notwithstanding, careful consideration has also been given to the opinion of the private medical provider as to the nature and etiology of the Veteran's psychiatric disorders.  The Board is cognizant that the private doctor, clearly evaluated the Veteran over time and thus is presumably well aware of his longstanding history of psychiatric problems.  However the opinions is fairly cursory in that the examiner did not adequately explain what evidence in the Veteran's treatment records supported his conclusion and did not reference any clinical data or other evidence as rationale for the opinion.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  For example, the private doctor stated that the Veteran's psychiatric symptoms are directly related to his military experiences, but pointed to no evidence to support that finding. 

The persuasive value of the favorable opinion is further weakened as there is no indication that the private doctor reviewed any other relevant evidence in the claims file in formulating his opinion.  It is true that a review of the claims file, or lack thereof, does not control the probative value of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

However, had the private doctor in the present case been able to review the claims file, he would have observed that there is no indication that the Veteran had a need for continued or ongoing medical care due to any acute psychiatric symptoms in the immediate years after service.  The opinion also did not address the in-service symptoms and failed to account for the more than 20-year gap in the medical record from the time of the Veteran's discharge from service in 1970 until the first documented symptoms in 1992.  The VA medical opinion, by contrast, offers a rationale that refers to the Veteran's actual treatment records, general medical principles, and benefits from the examiner's expertise.  This fact is particularly important, in the Board's judgment, as the 2015 VA examiner's references and specificity make for a more persuasive rationale.

To the extent the Veteran's statements purport to provide a nexus opinion between his diagnosed anxiety disorder and service, the Board notes that determining the etiology of a psychiatric disorder (as distinguished from merely reporting the presence of symptoms) is not a simple question, as he has a complicated medical history and multiple psychiatric diagnoses.  Ascertaining the etiology of psychiatric disorders requires the interpretation of results found on psychological evaluation and knowledge of the psychiatric system for a determination as to diagnosis and causation.  Therefore his current assertions regarding his symptoms are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his psychiatric disorder decades after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address the etiology of such disorders.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Given that the RO reopened the Veteran's claim and adjudicated the claim on the merits, the Veteran is not prejudiced by the Board proceeding with a de novo decision at this time.  








	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD is reopened, and to this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include PTSD is denied.



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


